Worden, J.
Action by Massey against the appellants upon a promissory note made by the latter to William T. Hess, and by Hess indorsed to the plaintiff.
Answer that said William T. Hess, the payee of the note, was, at the time he indorsed it to the plaintiff, a minor under the age of twenty-one years; wherefore, &c.
To this answer a demurrer was sustained, and the plaintiff had judgment.
The ruling on the demurrer raises the only question involved in the case.
We think it clear that the demurrer was correctly sustained to the. answer. The disability of an infant to make a valid, binding contract-, is a personal privilege intended for the benefit of the infant himself, and none but he, or his representatives, can take advantage of such disabiliiy. 1 Pars. Cont., 275. Besides this, the defendants, by making the note to Hess, asserted to the world his competency to negotiate and assign the paper, and they cannot be permitted to gainsay the assertion so made. Edw. on Bills, p. 250.—Story on Prom. Notes, § 80, 5th ed.
• R. T. St. John, for the appellants.
Per Curiam.
The judgment is affirmed with 6 per cent. damages and costs.